McGEE, Judge,
dissenting.
I respectfully dissent from the majority’s holding that, as a matter of law, the parties intended the Infrastructure Agreement and the Addendum to have been executed under seal by virtue of listing them as addenda to the Purchase Contract, a sealed instrument. I would find that the trial court’s grant of summary judgment was improper, and remand the case for the trier of fact to determine the intent of the parties.
Plaintiffs signed all three documents, the Purchase Contract, the Infrastructure Agreement, and the Addendum, on 28 September 2004. Defendant signed the Infrastructure Agreement, which was not under seal, on 23 September 2004. Eleven days later, on 4 October 2004, Defendant signed the Purchase Contract, which was under seal, and the Addendum, which was not.
Our Supreme Court has held that when the word “seal” in an agreement appears beside one signatory, but not all, a question of intent arises. See generally, Oil Corp v. Wolfe, 297 N.C. 36, 38-39, 252 S.E.2d 809, 810-11 (1979) (discussing three cases in which there were “special circumstances” transforming whether or not a party adopted a seal into a jury question). I would contend that the question of intent similarly arises *102when separate agreements, signed on different days, and not all under seal, are incorporated into a single contract. Clearly, Defendant did not sign the Infrastructure Agreement under seal. The majority holds that Defendant, through the language included in the Purchase Agreement stating that “Additional Provisions Addendum and Agreement from Developer with attached addendum amending that letter are attached,” intended for its signature on the Infrastructure Agreement to be converted to “under seal” on 4 October 2004 - the date it signed the Pinchase Agreement. I disagree, and do not believe this question should be answered as a matter of law.
My concern with the majority approach is that documents not executed under seal will be deemed to have been executed under seal, through incorporation, even though they were signed weeks, months, or even years, before or after the incorporating document. On the facts before us, what if the Infrastructure Agreement had been signed under seal, but neither the Purchase Agreement nor the Addendum had been? I do not believe we should, as a matter of law, allow an addendum to a contract to convert that contract to one “under seal” without reasonable certainty that such was the intent of the parties. Absent some mechanism to inquire into intent, a “plaintiff’ could revive a contract action otherwise defeated by the three-year statute of limitations by convincing the “defendant” to sign some minor addendum to that contract including the word “seal” next to the “defendant’s” signature. It is true that the case before us is not that case, but the majority’s holding allows for this outcome, so long as the addendum is considered part of the underlying contract - which it, by definition, would be. I find this rigid and potentially unfair outcome more troublesome than the potential that, on occasion, different statutes of limitations might apply to different provisions in a contract. Case law already permits different statutes of limitations to apply to different signatories of a single contract. See Bank v. Insurance Co., 265 N.C. 86, 143 S.E.2d 270 (1965). When there are, for instance, three signatories to an agreement, but only one seal, “[w]hether the defendants] adopted the seal is a question for the jury.” Oil Corp., 297 N.C. at 38, 252 S.E.2d at 810. If the jury determines that one defendant adopted the seal but two did not, the clear implication is that the ten-year statute of limitations will apply to one defendant, but not to the other two.
My dissent does not address the strength or weakness of Defendant’s argument that it did not intend for the Infrastructure Agreement to be under seal, as I believe that is a question for the trier of fact. I dissent because, in my opinion, the question of whether one document under *103seal transforms another document not under seal into one that is under seal, constitutes a special circumstance more appropriately decided by the trier of fact. See Oil Corp., 297 N.C. at 38-39, 252 S.E.2d at 810-11 (discussing three cases in which there were “special circumstances” transforming whether or not a party adopted a seal into a jury question).